L. B. Cook brought an action in the Cuy-ahoga Common Pleas to foreclose a mechanic’s lien on certain property owned by the Columbia Construction Co. It developed that the Harvard Savings and Loan had a first mortgage lien and the second and third mortgages were held by Fowler and Teachout, respectively. Cook, asked that he be allowed a reasonable amount for attorney fees from proceeds of sale of property under 82236GC. The trial court found that the mechanic liens were subsequent to the first and second mortgage liens but prior to the third mortage lien. Cook was given $334, but only after the first and second mortgage liens had been paid.
Cook prosecuted error and contended that ■holders of said liens should not benefit by his bringing suit to foreclose and marshal liens; that they also bear their part of the attorney’s fees. The Court of Appeals affirmed the judgment of the Common Pleas without opinion. Cook claims error prevails therein.